DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending and examined on the merits.

Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Claims 1 and 9 recite “opiods” which is a misspelling of the term “opioids.”  See lines 1, 3, and 8 of claim 1, and line 1 of claim 9.  The correct spelling of the term is recited in the title of the application and at various instances in the specification (e.g. page 1, line 17). 
Claim 5 is objected to because it recites “SEQ.ID.NO.1” which should be changed to “SEQ ID NO: 1.”
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:  Every recitation of a sequence should be in the format “SEQ ID NO:” followed by the number of the sequence.  
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “any mutant derived thereof” in line 6 which is interpreted in light of the statement in the specification that, “…it is to be understood that the term “mutant” or “mutant enzyme” refers to a modified protein derived from the original amino acid sequence maintaining 

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McIntire (US 2016/0076075) in view of Kura Biotec (“Beta-glucuronidases: The New Generation, BGTurbo.” Archived August 16, 2016. Retrieved from Archive.org on December 3, 2018: <URL: https://web.archive.org/web/20160816053619/http://www.kurabiotec.com:80/products/bgluc-newgeneration/>. Listed on IDS filed 11/4/19), and in light of Jannetto (Expert Opinion on Drug Metabolism & Toxicology. 2011. 7(6): 745-752) and Stout (Journal of Analytical Toxicology. 2010. 34: 430-443).
McIntire discloses a method of determining a concentration of a drug in a urine sample (page 3, paragraph [0024]).  The drug can be any compound that forms conjugates with glucuronic acid or a derivative thereof, including a metabolite of the ingested drug of the ingested drug itself (page 3, paragraph [0026]).  In some embodiments, the drug is an opioid, a benzodiazepine, or a cannabinoid (page 3, paragraph [0026]) – these embodiments speak to the claimed invention.  For such embodiments, by determining a concentration of the drug (opioid, benzodiazepine, or cannabinoid), then it is obvious that the method is for detecting the drug since a determination of a non-zero concentration of the drug indicates that the drug is present.  Therefore, McIntire teaches a method for detecting opioids, cannabinoids, or benzodiazepines in a sample (urine sample).
The method of McIntire comprises obtaining a urine sample containing a drug-glucuronide conjugate (page 3, paragraph [0024]).  When the drug is an opioid, a cannabinoid, or a benzodiazepine, then this step reads on step a) of instant claim 1.  Then, the urine sample is contacted with an enzyme configured to cleave the drug-glucuronide conjugate, to form a solution comprising the drug (page 3, paragraph [0024]).  In some embodiments, the enzyme is a E. coli derived beta-glucuronidase, and Helix pomatia beta-glucuronidase (page 3, paragraph [0023]).  The step of contacting the urine sample with the enzyme is allowed to react to completion (page 3, paragraph [0028]).  This reads on incubating the sample with the enzyme.  Therefore, McIntire teaches steps comparable to steps b) and c) of instant claim 1.
The final step of the method of McIntire is a step of determining a concentration of the drug in the solution (page 3, paragraph [0024]).  This step can include any known analytical technique useful for the particular drug of interest (page 4, paragraph [0031]).  For example, the step of determining the concentration of the drug in the solution may include subjecting a portion of the solution to chromatography (e.g., HPLC, GC, etc.), and other techniques including mass spectrometry, or a combination thereof (e.g., GC-MS-MS, LC-MS-MS) (page 4, paragraph [0031]).  The method can further comprise extrapolating the concentration of the drug in the solution to determine a concentration of the drug in the urine sample (page 4, paragraph [0032]).  It is obvious that in using an analytical technique for determining a concentration of the drug (opioid, cannabinoid, or benzodiazepine), then the drug is detected by the analytical technique – the determination of a non-zero concentration of the drug signifies that that drug is present.  Therefore, McIntire teaches step d) of instant claim 1 (the analytical technique reading on ‘suitable technique’).
In sum, McIntire is comparable to the claimed invention in that McIntire teaches a method for detecting opioids, cannabinoids, or benzodiazepines in a sample (urine sample), comprising the steps of:
providing the sample (urine sample) in which said opioids, cannabinoids, or benzodiazepines are to be detected;
adding to said sample an enzyme with glucuronidase activity (e.g. beta-glucuronidase);
incubating the sample with the enzyme; and
detecting said opioids, cannabinoids, or benzodiazepines through any suitable technique (an analytical technique as disclosed in paragraph [0031]).

McIntire differs from the claimed invention in that McIntire does not expressly disclose
that the enzyme is an enzyme with beta-glucuronidase activity originated from genus Brachyspira or any mutant derived thereof.
Kura Biotec discloses BGTurboTM as a beta-glucuronidase (second paragraph).  According to the instant specification, the enzyme beta-glucuronidase from Brachyspira pilosicoli is named BGTurboTM (page 13, lines 22-24; page 15, line 8).  Therefore, in disclosing BGTurboTM, Kura Biotec is disclosing ‘an enzyme with β-glucuronidase activity originated from genus Brachyspira,’ specifically originating from Brachyspira pilosicoli.  Additionally, Kura Biotec explains that BGTurboTM was selected from beta-glucuronidases for TDM and WPDT glucuronides hydrolysis, paying close attention to affinity with codeine, morphine, hydromorphone, oxymorphone, and tapentadol glucuroconjugates as these conjugates are far more reluctant to hydrolysis (first and second paragraphs).  “TDM” is the abbreviation for “therapeutic drug monitoring,” as evidenced by Jannetto (page 746, left column, last paragraph of Jannetto).  As evidenced by Stout, “WPDT” is the abbreviation for “workplace drug testing” (page 430, first paragraph of Stout).
TM when practicing the method of McIntire for the predictable result of cleaving the drug-glucuronide conjugate to form a solution comprising the drug, and determining a concentration of the drug in the solution (reading on detecting the drug), wherein the drug is an opioid, cannabinoid, or benzodiazepine.  It would have been a matter of simple substitution of one known glucuronidase for another in the method of McIntire, as well as simple substitution of one known beta-glucuronidase for another (McIntire teaches examples of beta-glucuronidases as the glucuronidase).  Moreover, one of ordinary skill in the art would have been motivated to use BGTurboTM in the method of McIntire since Kura Biotec teaches that BGTurboTM had been selected from a short-list of top-performing beta-glucuronidases for therapeutic drug monitoring (TDM) and workplace drug testing (WPDT) glucuronides hydrolysis, in which the selection paid close attention to affinity with codeine, morphine, hydromorphone, oxymorphone, and tapentadol glucuroconjugates (first and second paragraphs).  There would have been a reasonable expectation that the substitution would have permitted determining the concentration (thus detecting) an opioid, a cannabinoid, or a benzodiazepine as sought by McIntire since Kura Biotec teaches that BGTurboTM is suitable for TDM and WPDT glucuronides hydrolysis and since the product of Kura Biotec is a glucuronidase, specifically a beta-glucuronidase, which McIntire teaches is an example of an enzyme configured to cleave drug-glucuronide conjugates.  Therefore, instant claims 1, 2, 3 (urine), 4, and 9 (LC-MS, GC-MS, LC-MS-MS as taught in paragraph [0031] of McIntire; paragraph [0031] encompasses the combination of HPLC with MS, thus rendering obvious HPLC-MS and HPLC-MS-MS) are rendered obvious.
TM for a period of time in any of these time periods disclosed by McIntire.  It would have been obvious since McIntire teaches these time periods as examples for the practice of their invention.  These time periods overlap with a period between 1 and 30 minutes as recited in instant claim 6.  Therefore, instant claim 6 is rendered obvious.
Regarding instant claim 7, McIntire teaches that in some embodiments, the step of contacting the urine sample is performed at or near room temperature, for example, “at no more than about 60° C., at no more than about 55° C., at no more than about 50° C., at no more than about 45° C., at no more than about 40° C., at no more than about 35° C., at no more than about 30° C., at no more than about 26° C., at no more than about 25° C., at no more than about 20° C., …” (page 3, paragraph [0025]).  In some embodiments, the step of contacting the urine sample is performed at room temperature (e.g., ambient temperature), or at a temperature of about 20°C to about 30°C (page 3, paragraph [0025]).  Therefore, for practicing the method of McIntire in view of Kura Biotec, it would have been obvious to incubate the urine sample with BGTurboTM at any 
A holding of obviousness is clearly required.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McIntire, Kura Biotec, Jannetto, and Stout as applied to claims 1-4, 6, 7, and 9 above, and further in view of Combie (US 4,473,640. Listed on IDS filed 11/4/19).
As discussed above, McIntire in view of Kura Biotec (in light of Jannetto and Stout, cited as evidence) renders obvious claims 1-4, 6, 7, and 9.  However, the references differ from claim 8 in that they do not expressly disclose that the reaction of the urine sample with BGTurboTM (reading on the claimed enzyme) to cleave the drug-glucuronide conjugate (reading on ‘incubating the sample with the enzyme’) is performed at a range of pH between 4.0 and 9.0
	Combie discloses a method for hydrolyzing drug-glucuronic acid conjugates present in mammalian body fluid, wherein the conjugates are derived from a narcotic analgesic, antagonist, or agonist-antagonist whose metabolism includes conjugation with glucuronic acid (abstract).  Combie recognizes that the hydrolysis of the glucuronide metabolite in urine can be performed with the enzyme beta-glucuronidase (column 1, lines 30-32).  In experimental studies described by Combie, beta-glucuronidases from five sources were examined for optimum conditions for hydrolysis of morphine glucuronide in equine urine (column 13, lines 18-20).  The first variable studied was pH, and in particular, Combie incubated a urine sample with beta-glucuronidase 
	Before the effective filing date of the claimed invention, it would have been an obvious matter of routine optimization to have varied the pH to a pH in the range of 4.5 to 5.5, when reacting the urine sample with BGTurboTM (reading on the claimed enzyme) when practicing the method of McIntire in view of Kura Biotec (in light of Jannetto and Stout) in order to cleave the drug-glucuronide conjugate (reading on ‘incubating the sample with the enzyme’), since the skilled artisan would recognized that pH is a results-effective parameter that affects the activity of the BGTurboTM on cleaving the drug-glucuronide conjugate (wherein the drug is an opioid, cannabinoid, or a benzodiazepine) in view of the teachings of Combie for other beta-glucuronidases used for that same purpose.  There would have been a reasonable expectation of cleaving the drug-glucuronide conjugate by incubating the urine sample with BGTurboTM at a pH in the range of 4.5 to 5.5 since McIntire teaches that they are optimum pH values for morphine glucuronide hydrolysis by beta-glucuronidases from five different sources.  A pH in the range of 4.5 to 5.5 falls in the pH range of instant claim 8.  Therefore, instant claim 8 is rendered obvious.
	A holding of obviousness is clearly required.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McIntire (US 2016/0076075) in view of Mappley (BMC Genomics. 2012. 13: 454. 18 pages. Listed on IDS filed 11/4/19) and UNIPROT (Sequences for J9UK14_BRAPL and K0JGG2_BRAPL. Integrated into UniProtKB/TrEMBL on November 28, 2012. Listed on IDS filed 11/4/19).
McIntire discloses a method of determining a concentration of a drug in a urine sample (page 3, paragraph [0024]).  The drug can be any compound that forms conjugates with glucuronic acid or a derivative thereof, including a metabolite of the ingested drug of the ingested drug itself (page 3, paragraph [0026]).  In some embodiments, the drug is an opioid, a benzodiazepine, or a cannabinoid (page 3, paragraph [0026]) – these embodiments speak to the claimed invention.  For such embodiments, by determining a concentration of the drug (opioid, benzodiazepine, or cannabinoid), then it is obvious that the method is for detecting the drug since a determination of a non-zero concentration of the drug indicates that the drug is present.  Therefore, McIntire teaches a method for detecting opioids, cannabinoids, or benzodiazepines in a sample (urine sample).
The method of McIntire comprises obtaining a urine sample containing a drug-glucuronide conjugate (page 3, paragraph [0024]).  When the drug is an opioid, a cannabinoid, or a benzodiazepine, then this step reads on step a) of instant claim 1.  Then, the urine sample is contacted with an enzyme configured to cleave the drug-glucuronide conjugate, to form a solution comprising the drug (page 3, paragraph [0024]).  In some embodiments, the enzyme is a glucuronidase (page 3, paragraph [0027]).  Examples of the glucuronidase include IMCSzyme and Red Abalone beta-glucuronidase (page 3, paragraph [0027]), as well as naturally derived glucuronidases such as bacterial glucuronidases (page 2, paragraph [0018]), e.g. E. coli derived beta-glucuronidase, and Helix pomatia beta-glucuronidase (page 3, paragraph [0023]).  The step of contacting the urine sample with the enzyme is allowed to react to completion (page 3, 
The final step of the method of McIntire is a step of determining a concentration of the drug in the solution (page 3, paragraph [0024]).  This step can include any known analytical technique useful for the particular drug of interest (page 4, paragraph [0031]).  For example, the step of determining the concentration of the drug in the solution may include subjecting a portion of the solution to chromatography (e.g., HPLC, GC, etc.), and other techniques including mass spectrometry, or a combination thereof (e.g., GC-MS-MS, LC-MS-MS) (page 4, paragraph [0031]).  The method can further comprise extrapolating the concentration of the drug in the solution to determine a concentration of the drug in the urine sample (page 4, paragraph [0032]).  It is obvious that in using an analytical technique for determining a concentration of the drug (opioid, cannabinoid, or benzodiazepine), then the drug is detected by the analytical technique – the determination of a non-zero concentration of the drug signifies that that drug is present.  Therefore, McIntire teaches step d) of instant claim 1 (the analytical technique reading on ‘suitable technique’).
In sum, McIntire is comparable to the claimed invention in that McIntire teaches a method for detecting opioids, cannabinoids, or benzodiazepines in a sample (urine sample), comprising the steps of:
providing the sample (urine sample) in which said opioids, cannabinoids, or benzodiazepines are to be detected;
adding to said sample an enzyme with glucuronidase activity (e.g. beta-glucuronidase);
incubating the sample with the enzyme; and
detecting said opioids, cannabinoids, or benzodiazepines through any suitable technique (an analytical technique as disclosed in paragraph [0031]).

McIntire differs from the claimed invention in that McIntire does not expressly disclose
that the enzyme is an enzyme with beta-glucuronidase activity originated from genus Brachyspira or any mutant derived thereof.
Mappley discloses the whole genome sequence of Brachyspira pilosicoli B2904 and the partial genome sequence of Brachyspira pilosicoli WesB (page 2, right column, first paragraph; Background section of abstract).  Both strains were analyzed using the Biolog PM technology for high throughput substrate utilization screening, which included 191 unique carbon sources (page 3, right column, last full paragraph).  This was performed for phenotypic determination of carbon source utilization of the strains (page 13, last paragraph). Table 5 on page 14 shows that both strains B2904 and WesB tested positive for utilization of D-glucuronic acid, with a possible explanation for the difference in D-glucuronic acid utilization as compared with the strain B. pilosicoli 95/1000.  
In a sequence search in the publicly available UNIPROT database, there is a 100% match with the amino acid sequence shown in SEQ.ID.NO.1 of instant claim 5 for each of the amino acid sequences of the beta-D-glucuronidases of strains B2904 and WesB of Mappley (both sequences integrated into UniProtKB/TrEMBL on November 28, 2012):
For beta-D-glucuronidase of B. pilosicoli B2904 as provided by Mappley:
RESULT 1
J9UK14_BRAPL
ID   J9UK14_BRAPL            Unreviewed;       603 AA.
AC   J9UK14;
DT   28-NOV-2012, integrated into UniProtKB/TrEMBL.
DT   28-NOV-2012, sequence version 1.
DT   22-NOV-2017, entry version 29.
DE   SubName: Full=Beta-D-glucuronidase {ECO:0000313|EMBL:AFR70250.1};

GN   ORFNames=B2904_orf907 {ECO:0000313|EMBL:AFR70250.1};
OS   Brachyspira pilosicoli B2904.
OC   Bacteria; Spirochaetes; Brachyspirales; Brachyspiraceae; Brachyspira.
OX   NCBI_TaxID=1133568 {ECO:0000313|EMBL:AFR70250.1, ECO:0000313|Proteomes:UP000007346};
RN   [1] {ECO:0000313|EMBL:AFR70250.1, ECO:0000313|Proteomes:UP000007346}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=B2904 {ECO:0000313|EMBL:AFR70250.1};
RX   PubMed=22947175; DOI=10.1186/1471-2164-13-454;
RA   Mappley L.J., Black M.L., Abuoun M., Darby A.C., Woodward M.J.,
RA   Parkhill J., Turner A.K., Bellgard M.I., La T., Phillips N.D.,
RA   La Ragione R.M., Hampson D.J.;
RT   "Comparative genomics of Brachyspira pilosicoli strains: genome
RT   rearrangements, reductions and correlation of genetic compliment with
RT   phenotypic diversity.";
RL   BMC Genomics 13:454-454(2012).
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 2 family.
CC       {ECO:0000256|RuleBase:RU361154, ECO:0000256|SAAS:SAAS00568376}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; CP003490; AFR70250.1; -; Genomic_DNA.
DR   RefSeq; WP_014933459.1; NC_018607.1.
DR   ProteinModelPortal; J9UK14; -.
DR   SMR; J9UK14; -.
DR   EnsemblBacteria; AFR70250; AFR70250; B2904_orf907.
DR   KEGG; bpj:B2904_orf907; -.
DR   PATRIC; fig|1133568.3.peg.902; -.
DR   KO; K01195; -.
DR   OrthoDB; POG091H06FH; -.
DR   Proteomes; UP000007346; Chromosome.
DR   GO; GO:0004553; F:hydrolase activity, hydrolyzing O-glycosyl compounds; IEA:InterPro.
DR   GO; GO:0005975; P:carbohydrate metabolic process; IEA:InterPro.
DR   Gene3D; 2.60.120.260; -; 1.
DR   Gene3D; 2.60.40.10; -; 1.
DR   InterPro; IPR036156; Beta-gal/glucu_dom_sf.
DR   InterPro; IPR008979; Galactose-bd-like_sf.
DR   InterPro; IPR006101; Glyco_hydro_2.
DR   InterPro; IPR023232; Glyco_hydro_2_AS.
DR   InterPro; IPR006103; Glyco_hydro_2_cat.
DR   InterPro; IPR023230; Glyco_hydro_2_CS.
DR   InterPro; IPR006102; Glyco_hydro_2_Ig-like.
DR   InterPro; IPR006104; Glyco_hydro_2_N.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   InterPro; IPR013783; Ig-like_fold.
DR   Pfam; PF00703; Glyco_hydro_2; 1.
DR   Pfam; PF02836; Glyco_hydro_2_C; 1.

DR   PRINTS; PR00132; GLHYDRLASE2.
DR   SUPFAM; SSF49303; SSF49303; 1.
DR   SUPFAM; SSF49785; SSF49785; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
DR   PROSITE; PS00719; GLYCOSYL_HYDROL_F2_1; 1.
DR   PROSITE; PS00608; GLYCOSYL_HYDROL_F2_2; 1.
PE   3: Inferred from homology;
KW   Complete proteome {ECO:0000313|Proteomes:UP000007346};
KW   Glycosidase {ECO:0000256|RuleBase:RU361154,
KW   ECO:0000256|SAAS:SAAS00013214};
KW   Hydrolase {ECO:0000256|RuleBase:RU361154,
KW   ECO:0000256|SAAS:SAAS00013186}.
FT   DOMAIN       19    179       Glyco_hydro_2_N. {ECO:0000259|Pfam:
FT                                PF02837}.
FT   DOMAIN      187    276       Glyco_hydro_2. {ECO:0000259|Pfam:
FT                                PF00703}.
FT   DOMAIN      278    595       Glyco_hydro_2_C. {ECO:0000259|Pfam:
FT                                PF02836}.
SQ   SEQUENCE   603 AA;  69087 MW;  6CF37772344FA97D CRC64;

  Query Match             100.0%;  Score 3245;  DB 89;  Length 603;
  Best Local Similarity   100.0%;  
  Matches  603;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    
For beta-D-glucuronidase of B. pilosicoli WesB as provided by Mappley:
RESULT 2
K0JGG2_BRAPL
ID   K0JGG2_BRAPL            Unreviewed;       603 AA.
AC   K0JGG2;
DT   28-NOV-2012, integrated into UniProtKB/TrEMBL.
DT   28-NOV-2012, sequence version 1.
DT   22-NOV-2017, entry version 32.
DE   SubName: Full=Beta-D-glucuronidase {ECO:0000313|EMBL:CCG57243.1};
GN   Name=uidA {ECO:0000313|EMBL:CCG57243.1};
GN   ORFNames=WESB_1778 {ECO:0000313|EMBL:CCG57243.1};
OS   Brachyspira pilosicoli WesB.
OC   Bacteria; Spirochaetes; Brachyspirales; Brachyspiraceae; Brachyspira.
OX   NCBI_TaxID=1161918 {ECO:0000313|EMBL:CCG57243.1, ECO:0000313|Proteomes:UP000003759};
RN   [1] {ECO:0000313|EMBL:CCG57243.1, ECO:0000313|Proteomes:UP000003759}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=WesB {ECO:0000313|EMBL:CCG57243.1};
RX   PubMed=22947175; DOI=10.1186/1471-2164-13-454;
RA   Mappley L.J., Black M.L., Abuoun M., Darby A.C., Woodward M.J.,
RA   Parkhill J., Turner A.K., Bellgard M.I., La T., Phillips N.D.,
RA   La Ragione R.M., Hampson D.J.;
RT   "Comparative genomics of Brachyspira pilosicoli strains: genome
RT   rearrangements, reductions and correlation of genetic compliment with
RT   phenotypic diversity.";
RL   BMC Genomics 13:454-454(2012).

CC       {ECO:0000256|RuleBase:RU361154, ECO:0000256|SAAS:SAAS00568376}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; HE793032; CCG57243.1; -; Genomic_DNA.
DR   RefSeq; WP_014933459.1; NC_018604.1.
DR   ProteinModelPortal; K0JGG2; -.
DR   SMR; K0JGG2; -.
DR   EnsemblBacteria; CCG57243; CCG57243; WESB_1778.
DR   KEGG; bpw:WESB_1778; -.
DR   PATRIC; fig|1161918.5.peg.1290; -.
DR   KO; K01195; -.
DR   OrthoDB; POG091H06FH; -.
DR   Proteomes; UP000003759; Chromosome.
DR   GO; GO:0004553; F:hydrolase activity, hydrolyzing O-glycosyl compounds; IEA:InterPro.
DR   GO; GO:0005975; P:carbohydrate metabolic process; IEA:InterPro.
DR   Gene3D; 2.60.120.260; -; 1.
DR   Gene3D; 2.60.40.10; -; 1.
DR   InterPro; IPR036156; Beta-gal/glucu_dom_sf.
DR   InterPro; IPR008979; Galactose-bd-like_sf.
DR   InterPro; IPR006101; Glyco_hydro_2.
DR   InterPro; IPR023232; Glyco_hydro_2_AS.
DR   InterPro; IPR006103; Glyco_hydro_2_cat.
DR   InterPro; IPR023230; Glyco_hydro_2_CS.
DR   InterPro; IPR006102; Glyco_hydro_2_Ig-like.
DR   InterPro; IPR006104; Glyco_hydro_2_N.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   InterPro; IPR013783; Ig-like_fold.
DR   Pfam; PF00703; Glyco_hydro_2; 1.
DR   Pfam; PF02836; Glyco_hydro_2_C; 1.
DR   Pfam; PF02837; Glyco_hydro_2_N; 1.
DR   PRINTS; PR00132; GLHYDRLASE2.
DR   SUPFAM; SSF49303; SSF49303; 1.
DR   SUPFAM; SSF49785; SSF49785; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
DR   PROSITE; PS00719; GLYCOSYL_HYDROL_F2_1; 1.
DR   PROSITE; PS00608; GLYCOSYL_HYDROL_F2_2; 1.
PE   3: Inferred from homology;
KW   Complete proteome {ECO:0000313|Proteomes:UP000003759};
KW   Glycosidase {ECO:0000256|RuleBase:RU361154,
KW   ECO:0000256|SAAS:SAAS00013214};
KW   Hydrolase {ECO:0000256|RuleBase:RU361154,
KW   ECO:0000256|SAAS:SAAS00013186}.
FT   DOMAIN       19    179       Glyco_hydro_2_N. {ECO:0000259|Pfam:
FT                                PF02837}.
FT   DOMAIN      187    276       Glyco_hydro_2. {ECO:0000259|Pfam:
FT                                PF00703}.

FT                                PF02836}.
SQ   SEQUENCE   603 AA;  69087 MW;  6CF37772344FA97D CRC64;

  Query Match             100.0%;  Score 3245;  DB 136;  Length 603;
  Best Local Similarity   100.0%;  
  Matches  603;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the beta-glucuronidase with the beta-glucuronidase of the strain Brachyspira pilosicoli B2904 or of the strain Brachyspira pilosicoli WesB when practicing the method of McIntire for the predictable result of cleaving the drug-glucuronide conjugate to form a solution comprising the drug, and determining a concentration of the drug in the solution (reading on detecting the drug), wherein the drug is an opioid, cannabinoid, or benzodiazepine.  It would have been a matter of simple substitution of one known glucuronidase for another in the method of McIntire, as well as simple substitution of one known beta-glucuronidase for another (McIntire teaches examples of beta-glucuronidases as the glucuronidase).  There would have been a reasonable expectation that the substitution would have permitted determining the concentration (thus detecting) an opioid, a cannabinoid, or a benzodiazepine as sought by McIntire since they are glucuronidases, specifically beta-glucuronidases, which McIntire teaches are examples of an enzyme configured to cleave drug-glucuronide conjugates.  Additionally, the substitution would have been obvious since McIntire teaches that the enzyme can be a naturally derived glucuronidase such as a bacterial glucuronidase (page 2, paragraph [0018]).  Therefore, instant claims 1, 2, 3 (urine), 4, 5 (reading on a) and reading on b) since 100% identity reads on ‘sharing at least an 80% of identity’), and 9 (LC-MS, GC-MS, LC-MS-MS as taught in paragraph [0031] of McIntire; paragraph [0031] 
Regarding instant claim 6, as pointed out above, McIntire teaches that for some embodiments, the step of contacting the urine sample with an enzyme configured to cleave the drug-glucuronide conjugate is allowed to react to completion (page 3, paragraph [0028]).  In some embodiments, the step of contacting the urine sample with the enzyme is performed for example for, “no more than about 30 minutes, for no more than about 25 minutes, for no more than 20 minutes, for no more than about 15 minutes, for no more than about 10 minutes, for no more than about 5 minutes, for no more than about 4 minutes, for no more than about 3 minutes, for no more than about 2 minutes, or for no more than about 1 minute” (page 3, paragraph [0028]).  Therefore, for practicing the method of McIntire in view of Mappley and UNIPROT, it would have been obvious to incubate the urine sample with the beta-glucuronidase of the strain Brachyspira pilosicoli B2904 or of the strain Brachyspira pilosicoli WesB for a period of time in any of these time periods disclosed by McIntire.  It would have been obvious since McIntire teaches these time periods as examples for the practice of their invention.  These time periods overlap with a period between 1 and 30 minutes as recited in instant claim 6.  Therefore, instant claim 6 is rendered obvious.
Regarding instant claim 7, McIntire teaches that in some embodiments, the step of contacting the urine sample is performed at or near room temperature, for example, “at no more than about 60° C., at no more than about 55° C., at no more than about 50° C., at no more than about 45° C., at no more than about 40° C., at no more than about 35° C., at no more than about 30° C., at no more than about 26° C., at no more than about 25° C., at no more than about 20° C., …” (page 3, paragraph [0025]).  In some embodiments, the step of contacting the urine sample is Brachyspira pilosicoli B2904 or of the strain Brachyspira pilosicoli WesB at any of these temperatures.  It would have been obvious since McIntire teaches these temperatures as examples for the practice of their invention.  These temperatures overlap with the claimed temperature range or are within the claimed temperature range (with respect to McIntire’s teachings of room temperature, and about 20°C to about 30°C).  Therefore, instant claim 7 is rendered obvious.
A holding of obviousness is clearly required.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McIntire, Mappley, and UNIPROT as applied to claims 1-7 and 9 above, and further in view of Combie (US 4,473,640. Listed on IDS filed 11/4/19).
As discussed above, McIntire in view of Mappley and UNIPROT renders obvious claims 1-7 and 9.  However, the references differ from claim 8 in that they do not expressly disclose that the reaction of the urine sample with the beta-glucuronidase of the strain Brachyspira pilosicoli B2904 or of the strain Brachyspira pilosicoli WesB (each reading on the claimed enzyme) to cleave the drug-glucuronide conjugate (reading on ‘incubating the sample with the enzyme’) is performed at a range of pH between 4.0 and 9.0
	Combie discloses a method for hydrolyzing drug-glucuronic acid conjugates present in mammalian body fluid, wherein the conjugates are derived from a narcotic analgesic, antagonist, or agonist-antagonist whose metabolism includes conjugation with glucuronic acid (abstract).  
	Before the effective filing date of the claimed invention, it would have been an obvious matter of routine optimization to have varied the pH to a pH in the range of 4.5 to 5.5, when reacting the urine sample with the beta-glucuronidase of the strain Brachyspira pilosicoli B2904 or of the strain Brachyspira pilosicoli WesB (each reading on the claimed enzyme) when practicing the method of McIntire in view of Mappley and UNIPROT in order to cleave the drug-glucuronide conjugate (reading on ‘incubating the sample with the enzyme’), since the skilled artisan would recognized that pH is a results-effective parameter that affects the activity of the beta-glucuronidase of the strain Brachyspira pilosicoli B2904 or of the strain Brachyspira pilosicoli WesB on cleaving the drug-glucuronide conjugate (wherein the drug is an opioid, cannabinoid, or a benzodiazepine) in view of the teachings of Combie for other beta-glucuronidases used for that same purpose.  There would have been a reasonable expectation of cleaving the drug-glucuronide conjugate by incubating the urine sample with the beta-glucuronidase of the strain Brachyspira pilosicoli B2904 or of the strain Brachyspira pilosicoli WesB at a pH in the range of 4.5 to 5.5 since McIntire teaches that they are optimum pH values for morphine glucuronide hydrolysis by beta-glucuronidases from five different sources.  A pH 
	A holding of obviousness is clearly required.

Claims 1-3, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McIntire (US 2016/0076075) in view of Kraaz (Journal of Clinical Microbiology. 2000. 38(10): 3555-3560. Listed on IDS filed 11/4/19).
McIntire discloses a method of determining a concentration of a drug in a urine sample (page 3, paragraph [0024]).  The drug can be any compound that forms conjugates with glucuronic acid or a derivative thereof, including a metabolite of the ingested drug of the ingested drug itself (page 3, paragraph [0026]).  In some embodiments, the drug is an opioid, a benzodiazepine, or a cannabinoid (page 3, paragraph [0026]) – these embodiments speak to the claimed invention.  For such embodiments, by determining a concentration of the drug (opioid, benzodiazepine, or cannabinoid), then it is obvious that the method is for detecting the drug since a determination of a non-zero concentration of the drug indicates that the drug is present.  Therefore, McIntire teaches a method for detecting opioids, cannabinoids, or benzodiazepines in a sample (urine sample).
The method of McIntire comprises obtaining a urine sample containing a drug-glucuronide conjugate (page 3, paragraph [0024]).  When the drug is an opioid, a cannabinoid, or a benzodiazepine, then this step reads on step a) of instant claim 1.  Then, the urine sample is contacted with an enzyme configured to cleave the drug-glucuronide conjugate, to form a solution comprising the drug (page 3, paragraph [0024]).  In some embodiments, the enzyme is a glucuronidase (page 3, paragraph [0027]).  Examples of the glucuronidase include IMCSzyme E. coli derived beta-glucuronidase, and Helix pomatia beta-glucuronidase (page 3, paragraph [0023]).  The step of contacting the urine sample with the enzyme is allowed to react to completion (page 3, paragraph [0028]).  This reads on incubating the sample with the enzyme.  Therefore, McIntire teaches steps comparable to steps b) and c) of instant claim 1.
The final step of the method of McIntire is a step of determining a concentration of the drug in the solution (page 3, paragraph [0024]).  This step can include any known analytical technique useful for the particular drug of interest (page 4, paragraph [0031]).  For example, the step of determining the concentration of the drug in the solution may include subjecting a portion of the solution to chromatography (e.g., HPLC, GC, etc.), and other techniques including mass spectrometry, or a combination thereof (e.g., GC-MS-MS, LC-MS-MS) (page 4, paragraph [0031]).  The method can further comprise extrapolating the concentration of the drug in the solution to determine a concentration of the drug in the urine sample (page 4, paragraph [0032]).  It is obvious that in using an analytical technique for determining a concentration of the drug (opioid, cannabinoid, or benzodiazepine), then the drug is detected by the analytical technique – the determination of a non-zero concentration of the drug signifies that that drug is present.  Therefore, McIntire teaches step d) of instant claim 1 (the analytical technique reading on ‘suitable technique’).
In sum, McIntire is comparable to the claimed invention in that McIntire teaches a method for detecting opioids, cannabinoids, or benzodiazepines in a sample (urine sample), comprising the steps of:
providing the sample (urine sample) in which said opioids, cannabinoids, or benzodiazepines are to be detected;
adding to said sample an enzyme with glucuronidase activity (e.g. beta-glucuronidase);
incubating the sample with the enzyme; and
detecting said opioids, cannabinoids, or benzodiazepines through any suitable technique (an analytical technique as disclosed in paragraph [0031]).

McIntire differs from the claimed invention in that McIntire does not expressly disclose
that the enzyme is an enzyme with beta-glucuronidase activity originated from genus Brachyspira or any mutant derived thereof.
Kraaz discloses testing the enzymatic reactions of seven Brachyspira strains with an API-ZYM system (page 3556, right column, second and third paragraphs; page 3558, left column, second paragraph).  Table 1 shows that the strain Brachyspira innocens B256 has a weak positive reaction for beta-glucuronidase (see enzyme number 15 in Table 1 on page 3558).  Therefore, Kraaz teaches that the strain Brachyspira innocens B256 produces beta-glucuronidase, i.e., Kraaz teaches an enzyme with beta-glucuronidase activity originated from genus Brachyspira. 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the beta-glucuronidase with the beta-glucuronidase of the strain Brachyspira innocens B256 when practicing the method of McIntire for the predictable result of cleaving the drug-glucuronide conjugate to form a solution comprising the drug, and determining a concentration of the drug in the solution (reading on B. innocens B256 strain, and thus there must be a beta-glucuronidase in the strain which reads on a glucuronidase which McIntire teaches as an example of an enzyme configured to cleave drug-glucuronide conjugates.  Additionally, the substitution would have been obvious since McIntire teaches that the enzyme can be a naturally derived glucuronidase such as a bacterial glucuronidase (page 2, paragraph [0018]).  Therefore, instant claims 1, 2, 3 (urine), and 9 (LC-MS, GC-MS, LC-MS-MS as taught in paragraph [0031] of McIntire; paragraph [0031] encompasses the combination of HPLC with MS, thus rendering obvious HPLC-MS and HPLC-MS-MS) are rendered obvious.
Regarding instant claim 6, as pointed out above, McIntire teaches that for some embodiments, the step of contacting the urine sample with an enzyme configured to cleave the drug-glucuronide conjugate is allowed to react to completion (page 3, paragraph [0028]).  In some embodiments, the step of contacting the urine sample with the enzyme is performed for example for, “no more than about 30 minutes, for no more than about 25 minutes, for no more than 20 minutes, for no more than about 15 minutes, for no more than about 10 minutes, for no more than about 5 minutes, for no more than about 4 minutes, for no more than about 3 minutes, for no more than about 2 minutes, or for no more than about 1 minute” (page 3, paragraph B. innocens B256 strain for a period of time in any of these time periods disclosed by McIntire.  It would have been obvious since McIntire teaches these time periods as examples for the practice of their invention.  These time periods overlap with a period between 1 and 30 minutes as recited in instant claim 6.  Therefore, instant claim 6 is rendered obvious.
Regarding instant claim 7, McIntire teaches that in some embodiments, the step of contacting the urine sample is performed at or near room temperature, for example, “at no more than about 60° C., at no more than about 55° C., at no more than about 50° C., at no more than about 45° C., at no more than about 40° C., at no more than about 35° C., at no more than about 30° C., at no more than about 26° C., at no more than about 25° C., at no more than about 20° C., …” (page 3, paragraph [0025]).  In some embodiments, the step of contacting the urine sample is performed at room temperature (e.g., ambient temperature), or at a temperature of about 20°C to about 30°C (page 3, paragraph [0025]).  Therefore, for practicing the method of McIntire in view of Kraaz, it would have been obvious to incubate the urine sample with the beta-glucuronidase of the B. innocens B256 strain at any of these temperatures.  It would have been obvious since McIntire teaches these temperatures as examples for the practice of their invention.  These temperatures overlap with the claimed temperature range or are within the claimed temperature range (with respect to McIntire’s teachings of room temperature, and about 20°C to about 30°C).  Therefore, instant claim 7 is rendered obvious.
A holding of obviousness is clearly required.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McIntire and Kraaz as applied to claims 1-3, 6, 7, and 9 above, and further in view of Combie (US 4,473,640. Listed on IDS filed 11/4/19).
As discussed above, McIntire in view of Kraaz renders obvious claims 1-3, 6, 7, and 9.  However, the references differ from claim 8 in that they do not expressly disclose that the reaction of the urine sample with the beta-glucuronidase of the B. innocens B256 strain (reading on the claimed enzyme) to cleave the drug-glucuronide conjugate (reading on ‘incubating the sample with the enzyme’) is performed at a range of pH between 4.0 and 9.0
	Combie discloses a method for hydrolyzing drug-glucuronic acid conjugates present in mammalian body fluid, wherein the conjugates are derived from a narcotic analgesic, antagonist, or agonist-antagonist whose metabolism includes conjugation with glucuronic acid (abstract).  Combie recognizes that the hydrolysis of the glucuronide metabolite in urine can be performed with the enzyme beta-glucuronidase (column 1, lines 30-32).  In experimental studies described by Combie, beta-glucuronidases from five sources were examined for optimum conditions for hydrolysis of morphine glucuronide in equine urine (column 13, lines 18-20).  The first variable studied was pH, and in particular, Combie incubated a urine sample with beta-glucuronidase from each of the five sources at different pH values (column 13, lines 21-25).  Table 1 lists the optimum pH for morphine glucuronide hydrolysis for these five beta-glucuronidases, listing pH values ranging from 4.5 to 5.5 (column 13, lines 37-48).
	Before the effective filing date of the claimed invention, it would have been an obvious matter of routine optimization to have varied the pH to a pH in the range of 4.5 to 5.5, when reacting the urine sample with the beta-glucuronidase of the B. innocens B256 strain (reading on the claimed enzyme) when practicing the method of McIntire in view of Kraaz in order to cleave B. innocens B256 strain on cleaving the drug-glucuronide conjugate (wherein the drug is an opioid, cannabinoid, or a benzodiazepine) in view of the teachings of Combie for other beta-glucuronidases used for that same purpose.  There would have been a reasonable expectation of cleaving the drug-glucuronide conjugate by incubating the urine sample with the beta-glucuronidase of the B. innocens B256 strain at a pH in the range of 4.5 to 5.5 since McIntire teaches that they are optimum pH values for morphine glucuronide hydrolysis by beta-glucuronidases from five different sources.  A pH in the range of 4.5 to 5.5 falls in the pH range of instant claim 8.  Therefore, instant claim 8 is rendered obvious.
	A holding of obviousness is clearly required.

	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651